Citation Nr: 0929756	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective prior to October 12, 2005, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable rating for right varicocele.

3.  Entitlement to an initial evaluation for PTSD in excess 
of 50 percent prior to November 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decisions of November 2005, and 
September 2006 by the Department of Veterans Affairs (VA) 
Houston, Texas Regional Office (RO).

At the Veteran's May 2009 hearing, he raised an informal 
claim for a back disorder, and the Board refers this matter 
to the RO for proper development.  See Hearing Trans., p. 10.

The issues of entitlement to a compensable rating for right 
varicocele and entitlement to an increased initial rating for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim for service connection for PTSD, was 
received on June 30, 2000.

CONCLUSION OF LAW

The criteria for an effective date of June 30, 2000 for 
service connection for PTSD, are met.  38 U.S.C.A. § 1155, 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This aspect of the appeal arises from the Veteran's 
disagreement with the effective date awarded following the 
grant of service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
disagreement with such a downstream element does not require 
compliance with the notice provisions of 38 U.S.C.A. 
§ 5103(a) and its implementing regulation.  That 
notwithstanding, the Veteran was informed of the rationale 
for the assignment of the current effective date in a 
November 2005 rating decision, and he was informed of the law 
and the regulations governing assignment of effective dates 
in the February 2007 Statement of the Case.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment, VA treatment, and private 
treatment records have been obtained.  Additionally, the 
Veteran has been examined for VA purposes, and the Veteran's 
request for a hearing related to his present claim has been 
honored.  The Board does not have notice of any additional 
relevant evidence, which is available but not of record.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400.  Unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim re-
opened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of [the] 
application."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation clarifies this to mean, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400. 

The current effective date of October 12, 2005, was assigned 
because the RO determined that this is when the Veteran first 
demonstrated a diagnosis of PTSD.  In general the effective 
date of a grant of service connection is based upon a variety 
of factors, including the date of claim, the date entitlement 
is shown, and the finality of prior decisions.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

By way of history, VA received the Veteran's claim for PTSD 
on June 30, 2000.  In September 2001, the RO denied the 
Veteran's claim.  He appealed this to the Board.  In 
September 2003, the Board remanded the Veteran's claim.  In 
October 2005, the Veteran was provided a VA examination, 
which diagnosed PTSD related to military service, and in a 
November 2005 rating action, the RO granted the Veteran's 
service connection claim, effective from October 2005, the 
date of the VA examination.  The Veteran appealed the 
effective date.  

At his October 2005 VA examination, the Veteran was diagnosed 
to have PTSD, a depressive disorder, and polysubstance abuse, 
in remission.  Though the examiner distinguished the 
Veteran's depression (for which he had been treated since the 
1990's), from his PTSD, she did not state the Veteran did not 
have PTSD prior to October 2005.  Indeed, she identified its 
origin as "in Vietnam."  This comports with the theory of 
the disability, and with the VA's regulatory scheme in 
awarding benefits based on service incurrence.  In other 
words, although not formally diagnosed prior to October 2005, 
it may be understood the Veteran had the condition in some 
manner since the traumatic experiences occurred in Vietnam.  
He submitted a claim for benefits based on this disability in 
June 2000, which claim remained active until its grant in 
November 2005.  Seen in this way, a basis upon which to 
assign an earlier effective date of June 30, 2000, for the 
award of service connection for PTSD has been presented.   

In reaching this decision, the Board notes the comments from 
a November 2006 examiner regarding whether PTSD predated the 
October 2005 examination.  The Board understands this 
person's comments as addressing this person's views as to the 
presence of symptoms unique to PTSD prior to October 2005, 
(as opposed to PTSD symptoms that overlap with symptoms of 
other psychiatric diagnoses).  


ORDER

Entitlement to an earlier effective date of June 30, 2000, 
for service connection for a PTSD, is granted.  


REMAND

In this decision, the Board has granted entitlement to an 
earlier effective date of June 30, 2000, for service 
connection for PTSD.  The matter of assignment of an initial 
rating for PTSD, for this period from June 30, 2000 to 
October 12, 2005, thereby has become part of the Veteran's 
appeal for higher initial ratings for PTSD.  The RO must 
assign in the first instance the rating for this period, in 
order to accord the Veteran due process of law.  

With respect to the Veteran's varicocele, at the May 2009 
hearing, it was indicated the condition had worsened since 
the last VA examination.  A current examination should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should assign an initial 
disability rating for the Veteran's PTSD 
for the period from June 30, 2000 through 
October 12, 2005.

2.  The Veteran should be afforded another 
VA examination to determine the impairment 
arising from the Veteran's right 
varicocele disorder.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record a history of 
the disorder, and comment as to the 
current severity of it.  

3.  Thereafter, the AMC/RO should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted in full, 
a supplemental statement of the case 
should be issued and the Veteran provided 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 69 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


